Citation Nr: 0609345	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel




INTRODUCTION

The veteran had active service from August 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence was not received to reopen the claim for service 
connection for a right eye disorder.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The evidence submitted since the September 2000 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for a right eye disorder and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The September 2000 rating decision is final; new and material 
evidence to reopen a previously denied claim for entitlement 
to service connection for a right eye disorder has not been 
received; and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2005); 20.1103 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a September 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that is relevant to the claim.

The Board notes that the September 2002 letter did not 
specifically inform the veteran of the requirement for new 
and material evidence.  However, the veteran was also 
provided with a copy of the appealed rating decision, as well 
as the March 2003 Statement of the Case (SOC), and an April 
2003 Supplemental Statement of the Case (SSOC).  These 
documents provided him with notice of the law and governing 
regulations, including new and material evidence 
requirements, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  In other 
words, a reasonable person could be expected 
to understand from the notice provided what was needed.  See 
Mayfield, supra. Accordingly, there is no further duty to 
notify, and no prejudice to the veteran exists by deciding 
the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Factual Background

The veteran submitted his initial application for service 
connection in August 1977 shortly after his separation from 
active service.  The service medical records reflect that at 
the July 1974 physical examination for enlistment his vision 
was recorded as 20/20 in each eye, and his eyes were assessed 
as normal.  In August 1974, upon entry into his initial 
training, the veteran's vision was again assessed as 20/20 in 
each eye.

The service medical records reflect no entries for 
complaints, findings, or treatment for eye trauma or eye 
complaints through 1976.  In January 1976, the veteran's 
distant vision was recorded as 20/40 in the right eye, 20/30 
for near vision in the right eye, and 20/20 in the left eye.  
The examiner noted that the veteran's right eye was injured 
by a BB when he was 15 or 16 years of age.  His pupil was 
noted to be oval due to old injury.  The examiner concluded 
no prescription was needed, and that another examination was 
recommended in two to three years.

The June 1977 examination for release from active service 
reflects right eye near vision of 20/50, and that decreased 
vision in the right eye was noted.  Follow-up with VA was 
recommended.  The veteran was assessed as fit for separation.  
He was also referred for further evaluation.  The July 1977 
entry reflects the history of trauma at age 15 or 16 and poor 
right eye vision since.  Examination revealed vision of 
20/50.  Extra-ocular movement was full.  The right eye pupil 
was oval shaped and manifested very heavy vitreous floaters.  
The right eye fundus was very difficult to see.  The disc was 
within normal limits, and the examiner could not see the 
macular.  Slit lamp examination revealed deposits on corneal 
endothelium.  The examiner rendered diagnoses of traumatic 
iridodialysis, right eye, and left eye emmetropic.  The 
examiner noted that the right eye showed old vitreous 
hemorrhaging with much vitreous debris, and that it was 
difficult to see the macular area corneal endothelium 
deposits traumatic lenticular opacification.  The examiner 
noted a decrease in visual acuity from 20/20 in July 1974 and 
August 1974 to 20/40 in January 1976 and 20/50 in 1977; that 
iridodialysis was not noted on previous physicals or on eye 
examination in 1976, and recommended ophthalmology follow-up 
at VA.

A July 1977 VA entry reflects the veteran's diagnosis at 
release from active service, and his history of eye trauma at 
age 15 or 16, and that the veteran complained of some blurred 
vision.  The examiner noted the right pupil was oval shaped 
and that the right eye fundus could not be seen.  The 
assessment remained traumatic iridodialysis, and an eye 
consultation was requested.

The September 1977 VA eye consult reflects the veteran 
related a history of a right eye BB injury at age 14, and 
that he thought he entered service with 20/20 vision, was 
told it was 20/40 in 1975, and later 20/50.  Examination 
revealed uncorrected right eye visual acuity of 20/60 and 
uncorrected left eye visual acuity of 20/20.  Dilated 
fundoscopy revealed quite hazy media in the right eye, with 
difficulty evaluating fundus due to hazy media, but no growth 
abnormalities were noted.  The left eye was normal in all 
respects.

Slit lamp examination of the right eye revealed iridodialysis 
superotemporally.  The cornea had a few fine keratotic 
precipitates, and there were also a few fine cellular 
deposits on the anterior left capsule and 1+ flare and cell 
in anterior chamber and 2+ cells in anterior vitreous.  Slit 
lamp examination of the left eye was negative.  The examiner 
rendered diagnoses of traumatic iridodialysis and chronic low 
grade anterior uveitis, right eye.  The veteran denied ever 
having taken medication or worn glasses for the disorder.

A November 1977 VA ophthalmology consult reflects findings 
and diagnoses essentially the same as the August examination, 
except that the right anterior chamber was clear, and a few 
keratotic precipitates remained.  The veteran was treated 
with local steroid drops and Depo-Medrol.

A December 1977 Request For Examination form reflects that 
the veteran was scheduled for another examination in late 
November 1977, and that he did not report for the 
examination.  A January 1978 rating decision determined that 
there was no evidence of an in-service superimposed injury of 
the pre-service injury and denied the veteran's claim for 
entitlement to service connection.  A January 1978 RO letter 
informed the veteran of the decision and his appeal rights.  
He did not appeal.

The veteran again applied for entitlement to service 
connection for his right eye disorder in September 2000.  He 
submitted private treatment records for the period 1993 to 
July 1999, which reflected treatment for the right eye 
disorder.  The records reflect no comment or opinion by the 
provider as to whether the veteran's active service 
aggravated the pre-service right eye trauma.  They show that 
the veteran's right eye visual acuity ranged from as well as 
20/30 to 20/70.  Diagnoses included iridodialysis due to 
trauma, myopia, and chalazia.  

A June 2000 RO letter informed the veteran of the previous 
denial and the requirement for submission of new and material 
evidence.  In an August 2000 response to the letter, the 
veteran requested a copy of his claims file.  A September 
2000 rating decision denied the application to reopen the 
previously denied claim, and a September 2000 RO letter 
informed him of the decision and his rights to appeal.  The 
veteran did not appeal.  

The veteran's current application to reopen the previously 
denied claim was received in July 2002.  In a statement in 
support of his application, the veteran conceded the pre-
service injury to his right eye but asserted that it was 
aggravated by his active service, as indicated by the 
decrease in his vision during the last year or so of his 
active service.  He also submitted copies of his relevant 
service medical records and a June 2002 private treatment 
note which reflects a diagnosis of traumatic iridodialysis, a 
cataract in the right eye, and myopia.  Visual acuity was 
20/60 in the right eye.

An October 2002 rating decision denied the application to 
reopen the previously denied claim.  The veteran's Notice of 
Disagreement requested the RO obtain records from his private 
eye care providers, and the RO did so.

The January 2003 report from the veteran's private 
ophthalmologist reflects that his review of the veteran's 
service medical records revealed that the veteran had 20/20 
vision in both eyes in 1974, and that at his discharge in 
1977, his right eye vision was 20/50 and his left eye vision 
was 20/20.  The doctor's report contained no comment or 
opinion as to whether the decrease in the veteran's right eye 
visual acuity was due to in-service aggravation or the 
natural progression of his pre-service injury residuals.

Other private treatment records developed during the appeal 
period from the veteran's private physician, dating from 1992 
to 2002, reflect treatment for multiple unrelated conditions, 
as well as a stye on the veteran's right eye and 
conjunctivitis.  A 1997 general medical report prepared for 
the Mid-Eastern Athletic Conference reflects that the 
veteran's uncorrected vision was 20/20 in both eyes, and that 
he did not require glasses to perform as an official.  The 
records contain no evidence related to the veteran's right 
eye traumatic iridodialysis.  


Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2005).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2005); see also Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened.  38 C.F.R. § 3.156 (2005).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

The veteran's representative asserts that the veteran should 
be granted the benefit which he seeks because his pre-service 
right injury was aggravated by his active service.  The 
representative, however, does not cite the Board to any 
evidence in the claims file to that effect.

The veteran did not appeal the September 2000 rating 
decision, which determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a right eye disorder.  That decision became final in the 
absence of a timely appeal.  38 C.F.R. § 20.1103. 

Evidence submitted since that denial include copies of 
relevant service medical records, and private treatment 
reports.  The service medical records submitted by the 
veteran with his current claim are duplicates of evidence 
previously considered, and are therefore, not new.  The 
remaining evidence was not previously considered by VA, but 
it does no more than reflect either the veteran's visual 
acuity at discharge, a state of affairs already established 
by the evidence previously of record, or the current state of 
the veteran's eye disorder.  Such evidence is cumulative and 
redundant.  None of the evidence submitted since the 
September 2000 rating decision provides an opinion as to the 
relationship between the veteran's right eye disorder and 
active service, or reflects any opinion that his active 
service aggravated his pre-service right eye injury.  Thus, 
the evidence currently of record is cumulative and redundant, 
and/or does not relate to an unestablished fact necessary to 
support the claim.

The Board is constrained to find that the evidence submitted 
since the 2000 rating decision is not new and material, and 
the appeal is denied. 


ORDER

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for a right eye 
disorder has not been received, and the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


